DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Seregin et al., (US 2014/0133558) which teaches a video decoding method involving intra prediction including parsing a most probable mode (MPM) flag of a block while parsing symbols of the block of an encoded video from a received bitstream, then determining candidates of intra prediction modes to use to predict an intra prediction mode of the block based on the MPM flag, if it is determined that the intra prediction mode candidates are used based on the MPM flag, determining the intra prediction modes based on intra prediction modes of a left block and an upper block that are adjacent to the block while restoring the intra prediction mode of the block OH et al., (US 2015/0381985) which teaches a decoding apparatus which generates a prediction block using an intra prediction mode of a current prediction unit.
These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 including a method of decoding an image, the method comprising: obtaining, from bitstream, the first information indicating whether a planar mode is used; when the first information indicates that the planar mode is not used, obtaining, from the bitstream, second information indicating at least one most probable mode to be used in determining an intra prediction mode of a current block; and decoding an image according to the intra prediction mode determined by using the second information, wherein the at least one most probable mode is determined by referring to the intra prediction mode performed in a block adjacent to the current block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/            Primary Examiner, Art Unit 2485